Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 and 15 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, drawn to a composition comprising salicylic acid, a weak organic acid or it salts, and a salt of Zn, Ni, Cu, Ag, Mn or/and Co in the reply filed on October 11, 2022 is acknowledged.
	The Examiner notes that claim 15 is properly grouped with Group I because it is drawn to the preservative of claim 1.
Claims 9-14, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-8 and 15 as filed on March 31, 2021 are pending and under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 31, 2021 and July 6, 2022 were considered.
	As a courtesy, a copy of EP 1,221,852 B1 is appended to the instant Office Action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is too short and is not sufficiently describe the disclosure.  Correction is required.  See MPEP § 608.01(b).  The abstract of the disclosure is objected to because of the following informalities:   “a” should be inserted before “weak organic acid”, “its salts” should recite “or a salt thereof” consistent with the recitation of the antecedent in the singular, and “the preservative systems” should recite “the preservative system” consistent with the antecedent.  Appropriate correction is required.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: 
Claim 1:  “a” should be inserted before “weak organic acid”, “its salts” should recite “or a salt thereof” and the wherein clause should presumably be deleted because no percentages are recited.  
Claim 15:  a comma should be inserted after the preamble consistent with the formatting of the other dependent claims and a coordinating conjunction, e.g., “or”, should be inserted before “makeup compositions”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 recites “their salt derivatives”.  It is unclear what is meant by a salt derivative or how a salt derivative falls within the scope of a metal salt and the specification fails to remedy the ambiguity.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 3 recites benzoic acid or its salts, however, claim 2 from which claim 3 depends recites a group inclusive of benzoic acid.  Because Claim 2 appears to limit the “weak organic acid or its salts” exclusively to acids, the alternative recitation of salts in claim 3 omits the limitations of claim 2.
	Claims 4 and 6 recite divalent transition metal salts, however, claim 1 from which claims 4 and 6 independently depend limits the transition metals to zinc, nickel, copper, silver, manganese or/and cobalt.  Because claims 4 and 6 omit the species of metals recited in claim 1, claims 4 and 6 fail to include all of the limitations of claim 1.  Although claims 7 and 8 depend from claim 4, claims 7 and 8 are not included in this rejection because they recite zinc salts consistent with claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salama et al. (WO 2022/190086, filed March 7, 2022 and claiming priority to March 7, 2021).
Regarding claims 1-8
Salama teach preservative compositions comprising a zinc compound inclusive of zinc pyrithione (an oxide) or/and zinc gluconate and an organic acid and/or a salt thereof inclusive of benzoic acid, dehydroacetic acid, sorbic acid or/and salicylic acid (title; abstract; paragraphs [012]-[013]; claims, in particular claims 1, 7 and 18).
Regarding claim 6 
Salama further teach a zinc compound inclusive of zinc chloride (paragraph [054]).
Regarding claim 15
Regarding the intended use recitations, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See MPEP 2111.02.  Nonetheless, Salama teach the preservative compositions are suitable for personal care products (abstract; claims).
 
Claims 1-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modak et al. (WO 2013/067150 A2, published May 10, 2013).
Regarding claims 1-5, 7 and 8
Modak teach compositions with sustained antimicrobial activity comprising an organic acid and/or a zinc salt such as zinc gluconate (title; abstract; claims).  The organic acid is selected from salicylic acid or/and benzoic acid (claim 3; page 6, “4.5 Organic Acids”).
Regarding claim 6 
Modak further teach a zinc salt inclusive of zinc oxide (page 6, lines 29-32).
Regarding claim 15
Regarding the intended use recitations, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See MPEP 2111.02.  Nonetheless, Modak teach the compositions are formulated as inter alia soaps or/and hand sanitizers (claim 9).

Claims 1-5, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Struwe et al. (EP 2,181,696 A2, published May 5, 2010, as evidenced by the USPTO machine translation).
Regarding claims 1-5 and 7
Struwe teach compositions comprising benzoic acid and benzoate and comprising salicylic acid and salicylate; benzoates include zinc benzoate and salicylates include zinc salicylate (abstract; pages 2, last 11 lines; page 3, first 2 lines; claims).  The preparations have excellent antibacterial effect (page 1, Description, first 2 lines).
Regarding claim 15
Regarding the intended use recitations, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See MPEP 2111.02.  Nonetheless, Struwe teach the compositions are formulated as cosmetic or dermatological topicals (title; abstract).

Claims 1, 3, 4, 6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beerse et al. (US 6,294,186, published September 25, 2001, IDS reference filed July 6, 2022).
Regarding claims 1, 3 and 4
Beerse exemplify a composition comprising salicylic acid, copper salicylate and sodium benzoate (column 49, Example 6). 
Regarding claims 1, 3, 4 and 6
Beerse exemplify a composition comprising salicylic acid, copper chloride and sodium benzoate (column 49, Example 7).
Regarding claim 15
Regarding the intended use recitations, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See MPEP 2111.02.  Nonetheless, Beerse teach the compositions are formulated for personal care applications (paragraph bridging columns 3-4).

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Struwe et al. (EP 2,181,696 A2, published May 5, 2010, as evidenced by the USPTO machine translation).
	The teachings of Struwe have been described supra with regard to the anticipation of claims 1-5, 7 and 15.  Claims 1-5, 7 and 15 are therefore also obvious over Struwe.
	Struwe further exemplify a skin treatment agent comprising zinc gluconate, sodium benzoate and sodium salicylate (page 17, lower half), as required by instant claims 2-5, 7, 8 and 15.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exemplary composition of Struwe to further comprise salicylic acid or/and to substitute salicylic acid for the sodium salicylate because Struwe as a whole is drawn to compositions comprising salicylic acid and salicylate.

Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Struwe et al. (EP 2,181,696 A2, published May 5, 2010, as evidenced by the USPTO machine translation) as applied to claims 1-5, 7, 8 and 15 above, and further in view of Beerse et al. (US 6,294,186, published September 25, 2001, IDS reference filed July 6, 2022).
The teachings of Struwe have been described supra.
Struwe do not teach metal halides, metal hydroxides, metal sulfates or/and metal oxides as required by claim 6.
This deficiency is made up for in the teachings of Beerse.
	Beerse teach antimicrobial compositions comprising a benzoic acid analog and a metal salt (title).  The benzoic acid analog is selected from salicylic acid or/and benzoic acid (column 6, lines 24-26).  The metals include inter alia zinc and the salts include oxides and gluconates (column 6, line 60 through column 7, line 60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Struwe inclusive of the exemplary composition of Struwe to comprise additional metal salts inclusive of zinc salts of oxides as taught by Beerse because such metal salts are art-recognized antimicrobials which are suitably used in combination with salicylic acid or/and benzoic acid.  There would be a reasonable expectation of success because Struwe, as a whole is drawn to preparations having excellent antibacterial effect and because Struwe exemplify a composition comprising a zinc salt.

Claims 1- 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beerse et al. (US 6,294,186, published September 25, 2001, IDS reference filed July 6, 2022).
	The teachings of Beerse have been described supra with regard to the anticipation of claims 1, 3, 4, 6 and 15.  Claims 1, 3, 4, 6 and 15 are therefore also obvious over Beerse.
	Beerse teach antimicrobial compositions comprising a benzoic acid analog and a metal salt (title).  The benzoic acid analog is selected from salicylic acid or/and benzoic acid (column 6, lines 24-26 and 53-59), as required by instant claim 2.  The acid analog may be added directly to the compositions or the acid may be formed in situ upon topical application (column 6, lines 53-59).
	Beerse further teach alternative metal salts comprising metals inclusive of inter alia zinc and salts inclusive of oxides and gluconates (title; column 6, line 60 through column 7, line 60), as required by instant claims 5, 7 and 8. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute benzoic acid for the sodium benzoate in the exemplary compositions of Beerse inclusive of Examples 6 or/and 7 because Beerse, as a whole, is drawn to compositions comprising salicylic acid or/and benzoic acid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exemplary compositions of Beerse inclusive of Examples 6 or/and 7 to further comprise additional metal salts inclusive of zinc gluconate or/and to substitute zinc gluconate for the copper salt because Beerse as a whole is drawn to compositions comprising metal salts and because Beerse disclose such metal salts as being obvious alternatives.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wikipedia “Transition metal,” last edited August 2, 2022.
Lewus et al. (WO 2015/069301 A1) teach a preservative system comprising a salicylate salt and a benzoate salt (title; abstract; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619